Citation Nr: 0826229	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-27 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for 
osteoarthritis of the right hip before May 17, 2006.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1978 to January 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

While on appeal in rating decisions in August 2006 and in 
September 2007, the RO assigned a temporary total disability 
rating following the veteran's total hip replacement in May 
2006, and then assigned a 30 percent, effective September 1, 
2007, at the termination of the temporary total rating. 

In his substantive appeal, the veteran limited the appeal to 
a rating higher than 10 percent before his total hip 
replacement in May 2006. 

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In June 2008, the veteran waived the right to have additional 
evidence initially considered by the RO. 


FINDING OF FACT

Before May 17, 2006, osteoarthritis of right hip was 
manifested by flexion greater than 30 degrees, extension was 
greater than 5 degrees, abduction was beyond 10 degrees, and 
the right leg was .5 cm. shorter than the left leg.  




CONCLUSION OF LAW

Before May 17, 2006, the criteria for a rating higher than 10 
percent for osteoarthritis of the right hip have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252, 5253, 
5275 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2005, in April 2006, and in May 2008.  
The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had become worse and the effect that worsening 
had on employment and daily life. The veteran was notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies and that he could submit private 
medical records.  The notice included the provisions for the 
degree of disability assignable and for the effective date of 
the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening had on employment 
and daily life and general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 


To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in October 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

In May 2008, the veteran was provided with VCAA notice 
regarding the applicable Diagnostic Codes.  The claim for an 
increased rating for a right hip disability was not 
subsequently readjudicated after the substantial content-
complying VCAA, but the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the claim at a Board 
hearing in June 2008, which he did.  As the timing error did 
not affect the essential fairness of the adjudication of the 
claim, the presumption of prejudicial error as to the timing 
error in the VCAA notice is rebutted.  Sanders v. Nicholson, 
487 F.3d 881 (2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records, and 
afforded the veteran a VA examination.  As the veteran has 
not identified any additional evidence pertinent to the claim 
and as there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Claim for Increase 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Prior to May 17, 2006, osteoarthritis of the right hip was 
rated 10 percent under Diagnostic Code 5252.  Under 
Diagnostic Code 5252, the criterion for the next higher 
rating, 20 percent, was flexion of the hip limited to 30 
degrees.  

Other applicable Diagnostic Codes were Diagnostic Code 5251, 
5253, and 5275.  Under Diagnostic Code 5251, the criterion 
for a 10 percent rating was extension of the hip limited to 5 
degrees.  Under Diagnostic Code 5253, the criterion for a 20 
percent rating for limitation of abduction was motion lost 
beyond 10 degrees, and the criteria for a 10 percent rating 
was the inability to cross the legs or limitation of 
rotation, that is, the inability to toe-out more than 15 
degrees. 

Normal flexion of the hip is from 0 to 125 degrees.  Normal 
abduction of the hip is 0 to 45 degrees.  38 C.F.R. § 4.71a, 
Plate I. 

Under Diagnostic Code 5275, the criteria for shortening of 
the lower extremity were:  11/4 to 2 inches (3.2 cms. to 5.1 
cms.), 10 percent; and 2 to 2 1/2  inches (5.1 cms. to 6.4 
cms.), 20 percent. 

Normal flexion of the hip is from 0 to 125 degrees.  Normal 
abduction of the hip is 0 to 45 degrees.  38 C.F.R. § 4.71a, 
Plate I.  

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). Also with any form 
of arthritis, painful motion is factor to be considered. 38 
C.F.R. § 4.59.

Factual Background 

Private medical records, dated in September 2000, show that 
the right leg was about 0.5 cm. shorter than the left leg.  
In September 2001, in January 2002, in July 2002, and in 
February 2003, hip flexion was to 125 degrees and external 
rotation was from 40 to 45 degrees.  



On VA examination in April 2005, the veteran complained of 
instability and swelling of the right hip.  The examiner 
noted the veteran was employed at a reform camp for a 
Department of Juvenile Justice and he had to quit his former 
job due to physical activities, which increased his right hip 
pain.  

Physical examination showed flexion from 35 to 45 degrees 
with end pain, extension was 10 degrees with end pain.  Right 
hip abduction was 20 degrees with end pain.  External 
rotation was to 20 degrees with end pain.  The examiner noted 
the repetitive exercise on the hips could not be tested due 
to the veteran's extreme pain.    

Private medical records show that in February 2006 the right 
leg was about 5 mm. shorter than the left.  Right hip flexion 
was from 75 to 80 degrees with pain, abduction was 20 
degrees.  External rotation was to 5 degrees.  The records 
show that on May 12, 2006, physical findings were without 
change from findings in February 2006.  

Private medical records show that on May 17, 2006, the 
veteran underwent right total hip arthroplasty.  

In June 2008, the veteran testified that he decided to have 
hip surgery because the pain was unbearable, which interfered 
with his job, and he was losing time from work. 

Analysis

Under Diagnostic Code 5252, the criterion for the next higher 
rating, 20 percent, was flexion of the hip limited to 30 
degrees.  Based on the findings from private medical records 
from 2001 to 2003, flexion was to 125 degrees.  On VA 
examination in April 2005, flexion was from 35 to 45 degrees 
with end pain.  And on evaluation in February 2006, flexion 
was from 75 to 80 degrees with pain.  



As the findings for flexion do not more nearly approximate or 
equate to flexion limited to 30 degrees, considering 
functional loss due to pain and painful movement, the 
criterion for a higher rating under Diagnostic Code 5252 have 
not been met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5251, the criterion for a 10 percent 
rating was extension limited to 5 degrees.  When reported on 
VA examination in April 2005, extension was to 10 degrees 
with end pain.  As the finding for extension does not more 
nearly approximate or equate to flexion limited to 5 degrees, 
considering functional loss due to pain and painful movement, 
the criterion for a separate rating under Diagnostic Code 
5251 had not been met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 

Under Diagnostic Code 5253, the criterion for a 20 percent 
rating for limitation of abduction was motion lost beyond 10 
degrees, and the criteria for a 10 percent rating was the 
inability to cross the legs or limitation of rotation, that 
is, the inability to toe-out more than 15 degrees.  Based on 
the findings on VA examination in April 2005 and private 
evaluation in February 2006, abduction was to 20 degrees.  As 
the finding for abduction does not more nearly approximate or 
equate to abduction limited to 10 degrees, considering 
functional loss due to pain and painful movement, the 
criterion for a higher rating under Diagnostic Code 5253 
based on limitation of abduction had not been met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Under Diagnostic Code 5253, the criteria for a 10 percent 
rating included the inability to toe-out of more than 15 
degrees.  Based on the findings from private medical records 
from 2001 to 2003, external rotation was from 40 to 45 
degrees.  On VA examination in April 2005, external rotation 
was to 20 degrees.  And on evaluation in February 2006, 
external rotation was to 5 degrees, but the inability to toe-
out was not addressed.  As the record is insufficient to 
determine whether there was limitation of rotation, inability 
to toe-out more than 15 degrees, the criteria for a separate, 
10 percent rating under Diagnostic Code 5253 had not been 
met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).


The veteran asserts that he should be compensated for 
shortening of the right leg.  Under Diagnostic Code 5275, the 
criteria for a 10 percent rating for shortening of the lower 
extremity was shortening of 11/4 to 2 inches (3.2 cms. to 5.1 
cms.).  The record shows that when reported the right leg was 
.5 cm. shorter than the left leg. 
As the finding for .5 cm. does not more nearly approximate or 
equate to 3.2 cms. to 5.1 cms. the criteria for a separate 
rating under Diagnostic Code 5275 had not been met. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Before May 17, 2006, a rating higher than 10 percent for 
osteoarthritis of the right hip is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


